EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on July 22, 2022, Mr. Mark Stevenosky requested an extension of time for A SECOND MONTH(S) and authorized the Director to charge Deposit Account No. 60-1395 the required fee of $ 640.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 8, line 2, --second-- has been inserted before “arm”.
Claim 8, lines 2-3, “which can be moved by means of the movement mechanism” has been deleted. 
Claim 8, line 3, “the remainder of the” has been deleted and replaced with --a--.
Claim 8, line 4, “in” has been deleted. 
Claim 8, line 4, “a manner” has been deleted. 
Claim 8, line 5, “this” has been deleted and replaced with --said second--.
Claim 8, line 6, --extent-- has been inserted after “longitudinal”.
Claim 8, lines 6-7, “expanse direction” has been deleted.
Claim 8, line 7, “this” has been deleted and replaced with --said second--.
Claim 11, line 2, “wherein it has” has been deleted and replaced with --the railing arrangement having--.
Claim 11, line 2, the comma after “claim 1” has been deleted.
Claim 11, line 3, “which is” has been deleted.
Claim 11, line 4, “having a longitudinal expanse one on top of the other” has been deleted and replaced with --are longitudinally spaced one above another--.
Claim 13, line 3, “wherein the arrangement furthermore has” has been deleted and replaced with --the formwork panel having--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not show or fairly teach a holder configured for being affixed to a formwork panel for holding an object on the formwork panel with the formwork panel having two longitudinal edge supports and two transverse edge supports, with the holder having a first arm configured for engaging a longitudinal edge support of the formwork panel and a second arm that extends transverse to the first arm forming an angle space together with the first arm, the second arm configured for engaging a transverse edge support of the formwork panel, with the first arm having a first projection on its side facing the angle space for being introduced into an opening of the longitudinal edge support, and with the second arm having a second projection on its side facing the angle space for being introduced into an opening of the transverse edge support, and the holder has a movement mechanism with which the projection of one of the two arms can be moved in the direction toward the other of the two arms, so as to tighten the holder, with the first arm and the second arm being tubular over a majority of their length. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                     /MICHAEL SAFAVI/                                                                     Primary Examiner, Art Unit 3631                                                                                                                                   

MS
July 22, 2022